                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


RYAN M. DICKIE,                               )   CASE NO. 3:17-cv-02414
                                              )
       Plaintiff,                             )
                                              )
               v.                             )   MAGISTRATE JUDGE DAVID A. RUIZ
                                              )
NANCY A. BERRYHILL,                           )
    Acting Comm’r of Soc. Sec.,               )   MEMORANDUM OPINION AND ORDER
                                              )
       Defendant.                             )


       Plaintiff, Ryan M. Dickie (hereinafter “Plaintiff”), challenges the final decision of

Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (hereinafter

“Commissioner”), denying his applications for a Period of Disability (“POD”) and Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 416(i), 423 et

seq. (“Act”). This court has jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the

court pursuant to the consent of the parties. (R. 16). For the reasons set forth below, the

Commissioner’s final decision is AFFIRMED.

                                      I. Procedural History

     On April 8, 2014, Plaintiff filed his applications for POD and DIB, alleging a disability

onset date of March 26, 2014. (Transcript (“Tr.”) 210-211). The application was denied initially
and upon reconsideration, and Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 97-157). Plaintiff participated in the hearing on September 20, 2016, was

represented by counsel, and testified. (Tr. 51-96). A vocational expert (“VE”) also participated

and testified. Id. On January 13, 2017, the ALJ found Plaintiff not disabled. (Tr. 45). On

September 18, 2017, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision,

and the ALJ’s decision became the Commissioner’s final decision. (Tr. 1-7). On November 17,

2017, Plaintiff filed a complaint challenging the Commissioner’s final decision. (R. 1). The

parties have completed briefing in this case. (R. 13 & 15).

     Plaintiff asserts one assignment of error: the ALJ failed to follow the treating physician rule

with respect to several of his treating sources. (R. 13).

                                            II. Evidence

A. Relevant Medical Evidence1

     Plaintiff alleged disability beginning on March 26, 2014, due to Chiari Malformation with

surgery in November 2011; headaches; muscle weakness; status-post bilateral knee surgeries;

sleep apnea; and asthma. (Tr. 238).

     1. Treatment Records

     On March 4, 2014, just prior to the alleged onset date, Marlene C. Bultemeyer, M.D.,

diagnosed migraine, cervicalgia, and myalgia; she noted that Plaintiff should “consider



1
   Plaintiff’s brief does not include a statement of relevant facts but states that he “agrees
generally with the summary of medical facts contained in [the] ALJ[‘s] Opinion.” (R. 13,
PageID# 941). The court’s order specifically states that “[a]ny fact in the transcript not referred
to in a party’s Statement of Relevant Facts may be deemed non-essential to the determination of
the issues presented.” (R. 6, PageID# 53). The court’s recitation of the medical record, therefore,
is primarily limited to those treating source opinions that Plaintiff alleges were improperly
rejected.


                                                  2
counseling;” continued his current medications, and continued his exercise regimen. (Tr. 321).

     On March 27, Plaintiff saw Joseph Kuhn, M.D., who opined Plaintiff should be off work

from March 26, 2014 until April 14, 2014, due to neck pain. (Tr. 351).

     On April 8, 2014, Plaintiff again saw Dr. Kuhn, stating that he needs a work slip, that he

does not see specialist Dr. Lazoff until May 1, 2014, and that he cannot work due to neck and

occipital pain. (Tr. 349). Plaintiff weighed 300 pounds, but there is no indication Dr. Kuhn

performed a physical examination at that time. (Tr. 349).

     On January 28, 2014, after a CT scan, Andrew W. Potter M.D.’s impression was

“[s]uboccipital decompression without evidence of complication. No crowding of the

cervicomedullary junction.” (Tr. 306).

     On September 10, 2014, magnetic resonance imaging (MRI) of the brain “showed

incidental left maxillary sinus retention cyst, changes from posterior occipital/suboccipital

decompressive surgery for treatment of Chiari I malformation with typical postoperative

appearance. Otherwise, the brain was unremarkable.” (R. 539). On the same date, an MRI of the

cervical spine “showed chronic typical postoperative changes at the craniocervical junction

subsequent to posterior occipital/ suboccipital decompressive surgery for treatment of Chiari

malformation. There were chronic mild to minor degenerative changes. There was chronic mild

right frontal stenos secondary to disk protrusion and likely tiny uncovertebral osteophytes

without evidence of nerve root compression. There was mild degree of left paracentral disk

protrusion at C5-6, increased in degree at interval abutting portion of the left side of the anterior

margin of the spinal cord.” (Tr. 539).

     On November 3, 2014, x-rays of the hands, feet, and sacroiliac joints were negative. (Tr.

406-408).


                                                  3
     2. Opinions Concerning Plaintiff’s Functional Limitations

      On September 11, 2013, approximately six months before the March 20, 2014 alleged

onset date, nurse practitioner Elizabeth Wladecki completed a “Certification of Health Care

Provider for Employee’s Serious Health Condition” form so that Plaintiff could take leave under

the Family and Medical Leave Act. (Tr. 339-342). She checked a box indicating that Plaintiff

would be unable to perform his job functions due to his condition, which she described as “flare

ups” of cervicalgia, migraines, and occipital neuralgia (Tr. 340). She estimated that flare-ups

occur one-to-four times per month and last one-to-two days per episode (Tr. 341). Nearly six

months later, on March 5, 2014, Marlene C. Bultemeyer, M.D., also signed the form. (Tr. 342).

     On May 13, 2014, the State Agency provided Dr. Kuhn with a medical questionnaire that

inquired about Plaintiff’s impairments and work limitations. (Tr. 360-362). On May 26, 2014,

Dr. Kuhn returned the form without completing it, noting only that he had first seen Plaintiff in

July of 2004, and last saw him on April 8, 2014. Id.

     On June 20, 2014, Dr. Lazoff completed a functional capacity questionnaire noting that he

first saw Plaintiff on May 1, 2014, which was also the last date he saw him. (Tr. 389). He stated

that Plaintiff had cervicalgia, headaches, facet joint syndrome, and myofascial pain syndrome.

(Tr. 389). Plaintiff had difficulty with static neck positions and lifting, but had no limitations in

his activities of daily living. (Tr. 390).

     On July 2, 2014, State Agency physician Venkatachala Sreenivas, M.D., completed a

physical RFC assessment. (Tr. 104-106). According to Dr. Sreenivas, Plaintiff could frequently

lift and/or carry 10 pounds and occasionally lift and/or carry 20 pounds (Tr. 104). He could sit

for 6 hours in an 8-hour workday and stand and/or walk for 4 hours in an 8-hour workday (Tr.

104-105). He could occasionally climb ramps and stairs, balance, stoop, kneel and crouch, but


                                                  4
never climb ladders, ropes and scaffolds or crawl. (Tr. 105). He needed to avoid all exposure to

hazards. (Tr. 106).

     On September 17, 2014, Dr. Lazoff completed another functional capacity questionnaire

noting that he first saw Plaintiff four months earlier and last saw him in August of 2014. (Tr.

386). He stated that Plaintiff had cervical radiculopathy, cervicalgia, neck pain, and headaches

since 2010. Id. Dr. Lazoff opined that Plaintiff could not do any of the following: lift more than

one pound; work above shoulder level or below waist level; climb, bend, twist, stoop, or work

above ground or at unprotected heights; and gaze frequently upwards, downwards, or to the

sides. Id. Dr. Lazoff further opined Plaintiff was limited to walking for thirty minutes at a time,

up to two hours per day. (Tr. 387).

     On November 3, 2014, State Agency physician Michael Delphia, M.D., also completed an

RFC that mirrored the opinion of Dr. Sreenivas. (Tr. 120-112).

     On September 14, 2015, Drs. Tariq, Bachman, and Sherman from the Michigan Head Pain

& Neurological Institute declined to complete forms setting forth Plaintiff’s functional

limitations, noting that it was their impression Plaintiff “is not highly motivated to return to

work.” (Tr. 682).

     On January 4, 2016, Plaintiff underwent a functional capacity examination (FCE)

conducted by physical therapist Maria Zerz. (Tr. 887). During the examination, Plaintiff could sit

for 30 minutes with no difficulty, and stand for 30 minutes and walk for 40 minutes with mild

difficulty. (Tr. 889). She observed that limitations in Plaintiff’s strength and mobility “seem to

be self-limited due to combination of fear of pain and chronic pain condition.” (Tr. 891). He had

visible muscle atrophy. Id. She believed he could safely handle medium exertional weights and

could tolerate static positions for 30 to 60 minutes at a time. Id. She recommended he work 4


                                                  5
hours or less per day five days a week until his tolerance improves. Id.

                                     III. Disability Standard

     A claimant is entitled to receive benefits under the Social Security Act when he establishes

disability within the meaning of the Act. 20 C.F.R. § 404.1505 & 416.905; Kirk v. Sec’y of

Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). A claimant is considered disabled when he

cannot perform “substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§ 404.1505(a)

and 416.905(a); 404.1509 and 416.909(a).

     The Commissioner determines whether a claimant is disabled by way of a five-stage

process. 20 C.F.R. § 404.1520(a)(4); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First,

the claimant must demonstrate that he is not currently engaged in “substantial gainful activity” at

the time he seeks disability benefits. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

claimant must show that he suffers from a medically determinable “severe impairment” or

combination of impairments in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)

and 416.920(c). A “severe impairment” is one that “significantly limits ... physical or mental

ability to do basic work activities.” Abbott, 905 F.2d at 923. Third, if the claimant is not

performing substantial gainful activity, has a severe impairment (or combination of impairments)

that is expected to last for at least twelve months, and the impairment(s) meets a listed

impairment, the claimant is presumed to be disabled regardless of age, education or work

experience. 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment(s)

does not prevent him from doing past relevant work, the claimant is not disabled. 20 C.F.R. §§

404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s


                                                  6
impairment(s) does prevent him from doing past relevant work, if other work exists in the

national economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§

404.1520(g) and 416.920(g), 404.1560(c).

                             IV. Summary of the ALJ’s Decision

     The ALJ made the following findings of fact and conclusions of law:

       1.     The claimant meets the insured status requirements of the Social Security
              Act through December 31, 2019.

       2.     The claimant has not engaged in substantial gainful activity since March
              26, 2014, the alleged onset date (20 CFR 404.1571 et seq.).

       3.     The claimant has the following severe impairments: status post-Chiari
              malformation (November 2011); cervicogenic headaches/migraines;
              obesity; cervical degenerative disc disease; status post bilateral knee
              surgeries (relocation of the patellae in 2005 with screw removal in 2010);
              polyarthralgias/ANA positive; depression/adjustment disorder and
              anxiety disorder (20 CFR 404.1520(c)).

       4.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one of the listed
              impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
              404.1520(d), 404.1525 and 404.1526).

       5.     After careful consideration of the entire record, the undersigned finds that
              the claimant has the residual functional capacity to perform light work as
              defined in 20 C.F.R. § 404.1567(b) in that the claimant can lift, carry,
              push, and pull 20 pounds occasionally and 10 pounds frequently. He can
              sit for 6 hours out of an 8-hour workday and he can stand and/or walk for
              6 hours out of an 8-hour workday. The claimant must have the ability to
              alternate between sitting and standing, at his option, every 30 minutes for
              1 to 2 minutes, so long as he is not off task or has to leave the vicinity of
              the workstation. The claimant can never climb ladders, ropes, or scaffolds,
              and he can occasionally climb ramps and stairs, balance, crouch, kneel,
              stoop, and crawl. The claimant cannot move his head to the extreme
              ranges of motion, but he can move his body to accommodate this activity.
              He can only occasionally reach overhead with his bilateral upper
              extremities. The claimant can frequently handle with the bilateral upper
              extremities. He can have only occasional exposure to extreme cold, heat,
              and humidity along with dust, fumes, odors, gases, or other pulmonary
              irritants. The claimant cannot work around unprotected heights or


                                                7
               unprotected moving mechanical machinery. The claimant cannot perform
               any commercial driving. The claimant can only be exposed to moderate
               noise environments as set forth by the Dictionary of Occupational Titles.
               He can only be exposed to flashing lights on an occasional basis. The
               claimant can understand, remember, and carry out simple, routine tasks,
               make judgments on simple work, and respond appropriately to usual work
               situations and changes in a routine work setting that is repetitive from day
               to day with few and expected changes. The claimant cannot perform work
               where the pace of productivity is controlled by an external source over
               which he has no control such as a conveyor belt or assembly line.

       6.      The claimant is unable to perform any past relevant work (20 CFR
               404.1565).

       7.      The claimant was born on ***, 1979 and was 34 years old, which is
               defined as a younger individual age 18-49, on the alleged disability onset
               date (20 CFR 404.1563).

       8.      The claimant has at least a high school education and is able to
               communicate in English (20 CFR 404.1564).

       9.      Transferability of job skills is not material to the determination of
               disability because using the Medical-Vocational Rules as a framework
               supports a finding that the claimant is "not disabled," whether or not the
               claimant has transferable job skills (See SSR 82-41 and 20 CFR Part 404,
               Subpart P, Appendix 2).

       10.     Considering the claimant's age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the
               national economy that the claimant can perform (20 CFR 404.1569 and
               404.1569(a)).

       11.     The claimant has not been under a disability, as defined in the Social
               Security Act, from March 26, 2014, through the date of this decision (20
               CFR 404.1520(g)).

(Tr. 31-45).

                                      V. Law and Analysis

A. Standard of Review

     Judicial review of the Commissioner's decision is limited to determining whether it is

supported by substantial evidence and was made pursuant to proper legal standards. Ealy v.


                                                 8
Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). Review must be based on the record as a

whole. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may look

into any evidence in the record to determine if the ALJ's decision is supported by substantial

evidence, regardless of whether it has actually been cited by the ALJ. (Id.) However, the court

does not review the evidence de novo, make credibility determinations, or weigh the evidence.

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

        The Commissioner's conclusions must be affirmed absent a determination that the ALJ

failed to apply the correct legal standards or made findings of fact unsupported by substantial

evidence in the record. White v. Comm'r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009).

Substantial evidence is more than a scintilla of evidence but less than a preponderance and is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

Brainard, 889 F.2d at 681. A decision supported by substantial evidence will not be overturned

even though substantial evidence supports the opposite conclusion. Ealy, 594 F.3d at 512.

B. Plaintiff’s Assignments of Error

        1. Weight Ascribed to Treating Sources

        In the first assignment of error, Plaintiff asserts that the ALJ erred by violating the treating

physician rule with respect to the weight assigned to several alleged treating sources—Dr.

Bultemeyer, nurse Wladecki,2 Dr. Kuhn, and Dr. Lazoff. (R. 13, PageID# 942). The

Commissioner counters that the ALJ properly considered these opinions. (R. 15, PageID# 962-

966).

        “Provided that they are based on sufficient medical data, ‘the medical opinions and



2
    As explained below, the treating physician rule is inapplicable to nurse practitioners.


                                                     9
diagnoses of treating physicians are generally accorded substantial deference, and if the opinions

are uncontradicted, complete deference.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 240

(6th Cir. 2002) (quoting Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985)). In other words,

“[a]n ALJ must give the opinion of a treating source controlling weight if he finds the opinion

‘well-supported by medically acceptable clinical and laboratory diagnostic techniques’ and ‘not

inconsistent with the other substantial evidence in the case record.’” Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 544 (6th Cir. 2004). If an ALJ does not give a treating source’s opinion

controlling weight, then the ALJ must give good reasons for doing so that are “sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” See Wilson, 378 F.3d at 544 (quoting

Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *5). The “clear elaboration

requirement” is “imposed explicitly by the regulations,” Bowie v. Comm'r of Soc. Sec., 539 F.3d

395, 400 (6th Cir. 2008), and its purpose is “in part, to let claimants understand the disposition of

their cases, particularly in situations where a claimant knows that [her] physician has deemed

[her] disabled and therefore might be especially bewildered when told by an administrative

bureaucracy that she is not, unless some reason for the agency’s decision is supplied.” Wilson,

378 F.3d at 544 (quoting Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)); see also Johnson v.

Comm'r of Soc. Sec., 193 F. Supp. 3d 836, 846 (N.D. Ohio 2016) (“The requirement also ensures

that the ALJ applies the treating physician rule and permits meaningful review of the ALJ's

application of the rule.”) (Polster, J.)

     It is well-established that administrative law judges may not make medical judgments. See

Meece v. Barnhart, 192 Fed. App’x 456, 465 (6th Cir. 2006) (“But judges, including

administrative law judges of the Social Security Administration, must be careful not to succumb


                                                 10
to the temptation to play doctor.”) (quoting Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir.

1990)). Although an ALJ may not substitute his or her opinions for that of a physician, “an ALJ

does not improperly assume the role of a medical expert by assessing the medical and non-

medical evidence before rendering a residual functional capacity finding.” Poe v. Comm'r of Soc.

Sec., 342 Fed. App'x 149, 157 (6th Cir. 2009). If fully explained with appropriate citations to the

record, a good reason for discounting a treating physician’s opinion is a finding that it is

“unsupported by sufficient clinical findings and is inconsistent with the rest of the evidence.”

Conner v. Comm'r of Soc. Sec., 658 Fed. App’x 248, 253-254 (6th Cir. 2016) (citing Morr v.

Comm'r of Soc. Sec., 616 Fed. App’x 210, 211 (6th Cir. 2015)); see also Keeler v. Comm'r of Soc.

Sec., 511 Fed. App'x 472, 473 (6th Cir. 2013) (holding that an ALJ properly discounted the

subjective evidence contained in a treating physician’s opinion because it too heavily relied on

the patient’s complaints).

     The ALJ addressed the disputed opinions as follows:

       In terms of opinion evidence, in March 2014, Elizabeth Wladecki, N.P., and
       Marlene Bultemeyer, M.D., opined that as of February 8, 2013, the claimant was
       unable to perform any and all job functions when flare-ups of cervicalgia,
       migraines and occipital neuralgia occurred (Ex. 6F/23). The flare-ups occurred 1
       to 4 times per month, with each flare up lasting 1 to 2 days (Ex. 6F/24). In
       addition, the claimant would need to attend follow up appointments for additional
       treatment (Ex. 6F/23-24). The record also reflects that in September 2013, Dr.
       Bultemeyer prescribed the claimant a handicapped parking placard (Ex. 6F/9).

       The undersigned assigned little weight to the opinions of Ms. Wladecki and Dr.
       Bultemeyer for several reasons. First, their opinions indicate that the claimant
       became disabled more than a year prior to when he stopped working based upon
       his own self-reports (Testimony). Second, the determination as to whether the
       claimant is disabled is an opinion reserved for the Commissioner (Social Security
       Ruling 96-5p ). Third, Ms. Wladecki and Dr. Bultemeyer failed to identify the
       Claimant’s functional limitations or restrictions and assess his work-related
       abilities on a function-by-function basis (Social Security Ruling 96-8p ).

       In April 2014, Joseph Kuhn, D.O., noted that the claimant was off work from


                                                 11
       March 26, 2014 through April 14, 2014 (Ex. 7F/3). Subsequently, Dr. Kuhn noted
       that the claimant … would be off work from April 14, 2014 until May 5, 2014,
       when he was to see specialist (Ex. 7F/1).

       I also assigned little weight to the opinions of Dr. Kuhn. As was the case with
       opinions of Ms. Wladecki and Dr. Bultemeyer, Dr. Kuhn’s opinion fails to
       identify the claimant's limitations on a function-by-function basis, and it is
       conclusory in nature on the ultimate issues of disability, which is reserved for the
       commissioner (SSR 96-5p, SSR 96-8p ). In addition, I note that Dr. Kuhn's
       opinion only addresses a period of time spanning approximately 2 months and
       does not reflect the claimant's level of impairment over a consecutive 12-month
       period (Social Security Ruling 82-52).

       In addition, the record includes the opinions of Thomas L. Lazoff, D.O., from
       August 2014 (Ex. 10F/2-3). According to Dr. Lazoff, the claimant could not lift
       more than 1 pound (Ex. l0F/3). The claimant could not perform work above
       shoulder level or below waist level, and could not bend, twist, stoop, work above
       ground or at unprotected heights (Id.). The claimant … could not perform
       frequent gazing upwards, downwards or to the sides (Id.). The claimant could
       walk for 30 minutes at a time, up to 2 hours per day (Id.).

       I assigned some weight to the opinion of Dr. Lazoff, based upon the claimant’s
       cervical degenerative disc disease, which is reflected in the residual functional
       capacity restrictions regarding light work along with limited overhead reaching
       and neck movement (see, e.g., Ex. 1F/1; Ex. 4F/5-8; Ex. 12F/135; Ex. l0F/7).
       However, I assigned little weight to the remainder of Dr. Lazoff's opinions, as
       these opinions are not supported by the objective medical evidence, and
       they are contradicted by the results of the functional capacity examination and the
       claimant's recitation of his activities of daily living (Ex. 19F/3-7; Testimony; Ex.
       5E/2-5; Ex. 8F/3).

(Tr. 38-39).

     Plaintiff’s brief does not identify with any specificity which opinions he believes were

improperly rejected. (R. 13, PageID# 942-945). Rather, Plaintiff makes broad conclusory

statements alleging that the ALJ’s discussion with respect to several physicians was insufficient

and ostensibly failed to provide good reasons. Id. No analysis, however, is provided. Id. The

court cannot take such a broad and undeveloped assertion and transform it into a substantive

argument without improperly becoming an advocate for Plaintiff. It is well established that



                                                12
“issues which are ‘adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived.’” See. e.g., Kennedy v. Commissioner, No. 03-

1276, 2003 WL 23140056, at *1 (6th Cir. Dec. 12, 2003) (citing United States v. Elder, 90 F.3d

1110, 1118 (6th Cir. 1996)) (rejecting perfunctory argument); McPherson v. Kelsey, 125 F.3d

989, 995-996 (6th Cir. 1997), cert. denied, 523 U.S. 1050 (1998) (same); McClellan v. Astrue,

804 F. Supp.2d 678, 688 (E.D. Tenn. 2011) (court under no obligation to scour record for errors

not identified by claimant). The McPherson court aptly stated: “[i]t is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to ... put flesh on its

bones.” McPherson, 125 F.3d at 995-996 (internal citations omitted); accord Paul v. Detroit

Edison Co., 642 Fed. App’x 588, 592 (6th Cir. 2016); Design Basics, LLC v. Forrester Wehrle

Homes, Inc., No. 3:15-cv-666, 2017 U.S. Dist. LEXIS 188005, *8 (N.D. Ohio, Nov. 14, 2017)

(declining to “add flesh to the bones of a party’s skeletal … argument”) (Carr. J.). Although the

court deems any unidentified shortcomings in the ALJ’s analysis of the above referenced

opinions waived, the court finds no general shortcoming in the ALJ’s assessment of the treating

source or other opinions.

     Furthermore, nurse Wladecki’s opinions are not entitled to the protections of the treating

physician rule. Pursuant to the regulations in effect at the time the ALJ rendered the opinion on

January 13, 2017, nurse practitioners are not included among the five identified types of

“acceptable medical sources,” but rather are considered “other sources.” Compare former 20

C.F.R. §§ 404.1513(a) & 416.913(a) with former 20 C.F.R. §§ 404.1513(d)(1) & 416.913(d)(1).3


3
  While recent revisions to the regulations now include licensed advanced practice registered
nurses among the list of “acceptable medical sources,” the revisions are expressly not retroactive.
See 20 C.F.R. §§ 404.1502(a)(7) & 416.902(a)(7) (“Licensed Advanced Practice Registered
Nurse, or other licensed advanced practice nurse with another title, for impairments within his or


                                                 13
Nonetheless, information from “other sources” such as nurse practitioners “are important” and

“may provide insight into the severity of the impairment(s) and how it affects the individual’s

ability to function.” SSR 06-03p, 2006 WL 2329939 at * 2-3 (Aug. 9, 2006). A recent decision

from within this district explained the ALJ’s duties in connection with opinions from “other

sources” as follows:

       In evaluating the opinions from “other sources,” an ALJ should consider various
       factors, “including how long the source has known the individual, how consistent
       the opinion is with other evidence, and how well the source explains the opinion.”
       Cruse v. Comm'r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007) (citation omitted);
       see SSR 06–03P. The ruling’s explanation of the consideration to be afforded
       “other source” opinions provides:

          Since there is a requirement to consider all relevant evidence in an
          individual’s case record, the case record should reflect the consideration of
          opinions from medical sources who are not “acceptable medical sources”
          and from “non-medical sources” who have seen the claimant in their
          professional capacity. Although there is a distinction between what an
          adjudicator must consider and what the adjudicator must explain in the
          disability determination or decision, the adjudicator generally should
          explain the weight given to opinions from these “other sources,” or
          otherwise ensure that the discussion of the evidence in the determination or
          decision allows a claimant or subsequent reviewer to follow the
          adjudicator's reasoning, when such opinion may have an effect on the
          outcome of the case. In addition, when an adjudicator determines that an
          opinion from such a source is entitled to greater weight than a medical
          opinion from a treating source, the adjudicator must explain the reasons in
          the notice of decision in hearing cases and in the notice of determination
          (that is, in the personalized disability notice) at the initial and
          reconsideration levels, if the determination is less than fully favorable.

          SSR 06–03P, 2006 WL 2329939, at *6 (emphasis added).

       Given this guidance, “it will rarely be enough for the commissioner to silently
       ‘consider’ the above-mentioned factors in deciding how much weight to give to

her licensed scope of practice (only with respect to claims filed (see § 416.325) on or after
March 27, 2017) (emphasis added)); see also Walters v. Comm'r of Social Sec., 127 F.3d 525,
530 (6th Cir. 1997) (finding the ALJ has the discretion to determine the appropriate weight to
accord the opinion from an “other source” such as a chiropractor).



                                                14
       an ‘other source’ who has seen the claimant in the source’s professional
       capacity.” Estep v. Comm'r of Soc. Sec., Case No. 15cv10329, 2016 WL 1242360,
       at *3 (E.D. Mich. Mar. 30, 2016); see Hill v. Comm'r of Soc. Sec., 560 F. App'x
       547, 550 (6th Cir. 2014) (“An ALJ must consider other-source opinions and
       ‘generally should explain the weight given to opinions for these ‘other
       sources[.]’”) (alteration in original) (quoting SSR 06–03P). Rather, “[t]he Sixth
       Circuit has repeatedly recognized that the commissioner must make an adequate
       record of the commissioner’s consideration of an ‘other source’ who has seen the
       claimant in the source’s professional capacity.” Estep, 2016 WL 1242360, at *3
       (collecting cases); Hatfield v. Astrue, No. 3:07–cv–242, 2008 WL 2437673, at *3
       (E.D. Tenn. June 13, 2008) (noting that “[t]he Sixth Circuit...appears to interpret
       the phrase ‘should explain’ as indicative of strongly suggesting that the ALJ
       explain the weight [given to an ‘other source’ opinions], as opposed to leaving the
       decision whether to explain to the ALJ’s discretion”) (citing Cruse, 502 F.3d at
       541). Still, “[s]o long as the ALJ addresses the opinion [from an ‘other
       source’] and gives reasons for crediting or not crediting the opinion, the ALJ
       has complied with the regulations.” Drain v. Comm'r of Soc. Sec., No.
       14cv12036, 2015 WL 4603038, at *4 (E.D. Mich. July 30, 2015) (citing Cole v.
       Astrue, 661 F.3d 931, 939 (6th Cir. 2011)).

Hirko v. Colvin, No. 1:15cv580, 2016 WL 4486852 at *3 (N.D. Ohio Aug. 26, 2016) (Lioi, J.)

(emphasis added).

     Here the ALJ clearly complied with the ruling as it did not ignore nurse Wladecki’s

opinion, nor did the ALJ consider it in silence. Her opinion indeed does not set forth any

functional limitations or restrictions, as expressly noted by the ALJ, and it predates the alleged

onset date. (Tr. 39). To the extent nurse Wladecki opines that Plaintiff is disabled or unable to

work, such an opinion is not entitled to any weight as that is an issue reserved for the

Commissioner. “Indeed, 20 C.F.R. § 404.1527(d)(1) and (3) now provide explicitly that no

special significance will be given to the source of an opinion—such as whether a claimant is

disabled or unable to work—reserved to the Commissioner of Social Security.” Quisenberry v.

Comm'r of Soc. Sec., No. 17-2408, 2018 WL 6264566, at *7 (6th Cir. Nov. 29, 2018) (citing Bass

v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007) (recognizing same in an earlier version of the

applicable regulations)). In addition, the court is skeptical that Dr. Bultemeyer’s signature nearly


                                                 15
six months later on a form completed by nurse Wladecki transforms the opinions therein into that

of the physician. Nevertheless, assuming arguendo the opinions therein can be fairly attributed to

Dr. Bultemeyer, the ALJ’s analysis remains sufficient. Even a statement from an acceptable

medical source that an individual is unable to work is not a “medical opinion” under the above

cited regulation, and, as such, cannot be ascribed any special significance.

     The ALJ’s discussion of Dr. Kuhn’s opinions is similarly sufficient to the extent they

opine that Plaintiff is disabled or unable to work. Moreover, as the ALJ recognized, Dr. Kuhn did

not indicate that Plaintiff was permanently unable to work or could not do so for a twelve-month

period. (Tr. 39). The ALJ also accurately points out that Dr. Kuhn did not assess any functional

limitations or restrictions. Id. Plaintiff has pointed to no evidence that this finding was

inaccurate, and fails to identify any specific limitation from Dr. Kuhn that the ALJ rejected.

       Finally, unlike the above sources, Dr. Lazoff did assess some functional limitations.

However, Dr. Lazoff’s opinion from June 20, 2014, cannot be construed as coming from a

“treating source”. (Tr. 388-390). The opinion plainly indicates that he had seen Plaintiff on only

one occasion—May 1, 2014. (Tr. 389). The Sixth Circuit has rejected the notion that a treating

physician relationship can arise from a single visit:

       The treating physician doctrine is based on the assumption that a medical
       professional who has dealt with a claimant and his maladies over a long period of
       time will have a deeper insight into the medical condition of the claimant than
       will a person who has examined a claimant but once, or who has only seen the
       claimant's medical records. Bowman v. Heckler, 706 F.2d 564, 568 (5th Cir.
       1983). Dr. Ruff examined Mr. Barker on only one occasion, and the rationale of
       the treating physician doctrine simply does not apply here. Dr. Ruff's report was
       entitled to no special degree of deference. Atterberry v. Secretary of Health &
       Human Servs., 871 F.2d 567, 572 (6th Cir. 1989).

Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). There is no ongoing treatment relationship

as contemplated by the regulations when a doctor examines a claimant only once and writes a


                                                  16
physical capacity evaluation. Smith v. Commissioner, 482 F.3d 873, 876 (6th Cir. 2007) (citing

Daniels v. Apfel, No. 00-5009, 2000 WL 1761087, at *2 (10th Cir. 2000)). It follows, therefore,

that an ALJ’s decision need not satisfy the treating physician rule and provide “good reasons”

when rejecting the opinions from a one-time examining physician. Smith, 482 F.3d at 876;

Kornecky v. Commissioner, No. 04-2171, 2006 WL 305648, at *9-*10 (6th Cir. Feb. 9, 2006).

     Dr. Lazoff’s second opinion from September 17, 2014, indicates that he had seen Plaintiff

at least one more time. (Tr. 385-387). Assuming arguendo that a treating relationship had

developed by the time of this second opinion, the court finds the ALJ gave good reasons for

assigning it some weight and ascribing little weight to significant portions of the opinion. The

ALJ identifies three reasons, supported by record citations, for rejecting the more extreme

limitations: (1) lack of objective medical evidence, (2) the results of the FCE contradict the

opinion, and (3) the opinion is contradicted by the claimant’s recitation of his activities of daily

living. (Tr. 39). In order to find these identified reasons fail to constitute good reasons, it is

incumbent on Plaintiff to point to evidence of record that undermines the ALJ’s conclusions.

Plaintiff has not done so here and has not met his burden of showing the ALJ’s decision is not

supported by substantial evidence.

                                           IV. Conclusion

        For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.

        IT IS SO ORDERED.

                                                s/ David A. Ruiz
                                                David	A.	Ruiz	
                                                United	States	Magistrate	Judge	

Date: March 25, 2019



                                                   17
